         Case MDL No. 2599 Document 1155-1 Filed 03/11/21 Page 1 of 3




                 BEFORE THE UNITED STATES JUDICIAL PANEL
                      ON MULTIDISTRICT LITIGATION

                                        MDL NO. 2599
IN RE:

TAKATA AIRBAG PRODUCTS
LIABILITY LITIGATION
_______________________________/


                                       EXHIBIT

            Alimanovic, et al. v. Mercedes-Benz USA, LLC, et al. Docket Sheet
3/9/2021                 Case MDL No. 2599     Document
                                        Electronic Case Filing |1155-1
                                                                U.S. District Filed   03/11/21
                                                                              Court - Middle District ofPage
                                                                                                        Florida 2 of 3

                                             U.S. District Court
                                     Middle District of Florida (Orlando)
                              CIVIL DOCKET FOR CASE #: 6:21-cv-00439-JA-DCI


 Alimanovic et al v. Mercedes-Benz USA, LLC et al                                    Date Filed: 03/09/2021
 Assigned to: Judge John Antoon II                                                   Jury Demand: Both
 Referred to: Magistrate Judge Daniel C. Irick                                       Nature of Suit: 365 Personal Inj. Prod.
 Demand: $75,001,000                                                                 Liability
 Cause: 28:1332 Diversity-Product Liability                                          Jurisdiction: Diversity
 Plaintiff
 Nermina Alimanovic                                                   represented by Andrew Parker Felix
                                                                                     Morgan & Morgan, PA
                                                                                     20 N Orange Ave, Suite 1600
                                                                                     Orlando, FL 32801
                                                                                     407-244-3209
                                                                                     Fax: 407-425-8171
                                                                                     Email: afelix@forthepeople.com
                                                                                     ATTORNEY TO BE NOTICED
 Plaintiff
 Elvir Islamovic                                                      represented by Andrew Parker Felix
                                                                                     (See above for address)
                                                                                     ATTORNEY TO BE NOTICED


 V.
 Defendant
 Mercedes-Benz USA, LLC
 Defendant
 Mercedes-Benz Research and
 Development North America, Inc.
 Defendant
 daimler north america corporation
 Defendant
 Daimler AG


  Date Filed            # Docket Text
  03/09/2021           1 COMPLAINT against All Defendants with Jury Demand (Filing fee $ 402 receipt number
                         113A-17975971) filed by All Plaintiffs. (Attachments: # 1 Civil Cover Sheet, # 2 Proposed
                         Summons, # 3 Proposed Summons, # 4 Proposed Summons)(Felix, Andrew) (Entered:
                         03/09/2021)
  03/09/2021           2 NEW CASE ASSIGNED to Judge John Antoon II and Magistrate Judge Daniel C. Irick.
                         New case number: 6:21-cv-0439-JA-DCI. (SJB) (Entered: 03/09/2021)


https://ecf.flmd.uscourts.gov/cgi-bin/DktRpt.pl?374279027503141-L_1_0-1                                                        1/2
3/9/2021                 Case MDL No. 2599     Document
                                        Electronic Case Filing |1155-1
                                                                U.S. District Filed   03/11/21
                                                                              Court - Middle District ofPage
                                                                                                        Florida 3 of 3


                                                         PACER Service Center
                                                             Transaction Receipt
                                                                03/09/2021 13:54:04
                                    PACER
                                                    mc323333:2907326:0 Client Code: 154
                                    Login:
                                                                          Search        6:21-cv-00439-JA-
                                    Description: Docket Report
                                                                          Criteria:     DCI
                                    Billable
                                                    1                     Cost:         0.10
                                    Pages:




https://ecf.flmd.uscourts.gov/cgi-bin/DktRpt.pl?374279027503141-L_1_0-1                                                  2/2
